Citation Nr: 1748984	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date for the grant of service connection for a right knee disorder earlier than May 16, 2011.

2.  Entitlement to an effective date for the grant of service connection for a left knee disorder earlier than May 16, 2011.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to Roanoke, Virginia.


FINDINGS OF FACT

1.  The July 2009 rating decision denying the Veteran's claim for service connection for a bilateral knee disability is final, because she did not timely perfect a substantive appeal.

2.  The Veteran's request to reopen her claim for service connection for a bilateral knee disability was received by VA on May 16, 2011, and, in April 2013, the RO granted service connection for a bilateral knee disability effective the date the claim was received in May 2011.

3.  The Veteran's entitlement to service connection for a bilateral knee disability arose at least as early as May 16, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 16, 2011 for service connection of a bilateral knee disability have not been met.  38 U.S.C.A. §§ 501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

With respect to the Veteran's effective date claim, no notice is necessary, because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him or her with notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407 (2004).

VA also has a duty to assist the Veteran in the development of the claim. The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

Earlier Effective Date

The Veteran contends that she is entitlement to an effective date earlier than May 16, 2011 for the grant of service connection for a bilateral knee disability.  The Veteran first filed for service connection for a bilateral knee disability in September 2008, and, in July 2009, the RO denied the claim.  The Veteran was notified of this decision in July 2009.  She initially filed a notice of disagreement with the rating decision, but the July 2009 rating decision became final after the Veteran failed to perfect a substantive appeal within one year of notification of the decision or within 60 days of the issuance of a statement of the case (SOC).  There is no suggestion that the Veteran did not receive the SOC which was sent to her address of record and not returned.  While the Veteran did file a timely substantive appeal to the December 2009 SOC, the Veteran explicitly restricted the issues on appeal to an effective date claim and to the right shoulder evaluation. 

The Veteran filed to reopen her claim on May 16, 2011, and, in April 2013, the RO granted service connection and assigned disability ratings of 10 percent for each knee effective the date the claim was received.  The Veteran appealed the effective date of service connection in May 2013.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."   Sears v. Principi, 16 Vet. App. 244 (2002).  Here, the Veteran was assigned an effective date as of the date her claim to reopen was received in May 2011.

In order for the Veteran to be awarded an effective date earlier than May 2011, she would have to show clear and unmistakable error (CUE) was made in one of the prior rating decisions that had denied her claim for service connection.  See Flash v. Brown, 8 Vet. App. 332 (1995).  To date however, the Veteran has not alleged CUE a prior rating decision.  Thus, since these decisions are final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on May 16, 2011.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the Veteran's claim is denied.





ORDER

An effective date earlier than May 16, 2011 for the grant of service connection for a right knee disorder is denied.

An effective date earlier than May 16, 2011 for the grant of service connection for a left knee disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


